Citation Nr: 0823844	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  00-22 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to 
September 1977.  The veteran died in March 1988 and the 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which determined that the 
appellant had not submitted new and material evidence to 
reopen her claim of entitlement to service connection for the 
cause of the veteran's death.  

By a decision dated March 2004, the Board found that the 
appellant had submitted new and material evidence and the 
claim for entitlement to service connection for the cause of 
the veteran's death was reopened.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in April 2003.  
A transcript of the hearing is associated with the veteran's 
claims folders.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died in 
March 1988; the immediate cause of death was listed as carbon 
monoxide poisoning, due to or as a consequence of a trailer 
fire.

2.  During the veteran's lifetime, service connection was 
established for leucoma and traumatic cataract, right eye, 
evaluated as 30 percent disabling; traumatic arthritis of the 
right hip, evaluated as 30 percent disabling; and 
osteoporosis of the right knee, evaluated as 10 percent 
disabling.  Service connection was also in effect for the 
following disorders each disorder evaluated as non 
compensable: residuals of old fracture of left inferior 
ramus; depressive neurosis; thoracotomy scar; fracture of the 
ribs; high frequency sensorineural hearing loss; and 
borderline hypertension.

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.312, 3.316 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A service-connected disorder is one that was incurred in or 
aggravated by active service, or one for which there exists a 
rebuttable presumption of service incurrence if manifested to 
the required degree within a prescribed period from the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death 
that it aided or assisted in the production of death. It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

The veteran died in March 1988.  The cause of death listed on 
the death certificate was carbon monoxide inhalation from a 
mobile home fire.  The appellant contends that the veteran's 
death was due, in part, to his service-connected disabilities 
from a right eye disorder, traumatic arthritis of the right 
hip, and osteoporosis of the right knee.

A March 1988 report from the Wayne County Sheriff's 
Department indicates that the veteran died from carbon 
monoxide poisoning.  It was determined that he had a blood 
alcohol level of 260 which greatly diminished the veteran's 
chance of awakening early enough in the stage of the fire to 
survive.  The report did not attribute any other disability 
as a contributing factor to the cause of the veteran's death.  
The report also noted that another individual perished in the 
fire with the veteran and that his blood alcohol level was 
180.

Statements from [redacted], dated March 1999 and June 
2000 indicate that he was an arson investigator for the 
Sheriff's Department of Goldsboro, North Carolina and 
indicated the veteran and a friend perished in a fire in a 
trailer due to a heater being too close to a couch resulting 
in a fire.  Mr. [redacted] statement stated that the veteran 
became trapped in the fire due to disorientation secondary to 
smoke.  Mr. [redacted] indicated the veteran had a 180 blood 
alcohol level and along with his disability of his hip, right 
knee, and vision problems could have hindered him from 
exiting the home in his opinion.  

At her April 2003 Travel Board hearing, the appellant 
testified that the veteran's mobility was awful, as far as 
walking and seeing.  She indicated he was blind in the right 
eye and had a lung problem.  The appellant indicated that the 
former arson investigator made a statement that the veteran's 
service connected disabilities aided in the prevention of him 
evacuating the home.  The appellant testified that she never 
told the arson investigator about her husband's service 
connected disabilities and must have gotten that information 
from the autopsy report; however, it was noted in the hearing 
that the death certificate indicated that no autopsy was 
performed.

The Board notes that letters were sent to Mr. [redacted] by the RO 
in May and July 2001 to two separate addresses in an attempt 
to ascertain his credentials; however, the RO received no 
replies.

Social Security Administration records indicate that the 
veteran was receiving disability benefits and was noted as 
disabled in October 1977.  The primary diagnosis was aseptic 
necrosis of the right hip and dysthmic disorder was noted 
under "other".  Records showed the veteran had some 
impairment in his right hip in ambulation and he was blind in 
his right eye.  There was no indication if his right knee 
disability caused any impairment.

VA treatment records received in July 2005 indicated the 
veteran was admitted to the Medical Center in September 1985 
for anxiety reaction with moderate depression, and 
symptomatic excessive alcoholism and reaction to anxiety 
reaction with depression.  The veteran requested help for his 
alcohol problem.

The RO tried again to contact Mr. [redacted] in January 2007, but 
no response was forthcoming.  In addition, the RO contacted 
the Wayne County Sheriff's Department and a response in 
October 2005 indicated that Mr. [redacted] no longer worked there.

A VA Memorandum from the VA Outpatient Clinic dated in 
December 2007 noted that the reviewing physician, following 
review of the claims file, stated that the veteran was 
apparently able to ambulate with no documentation of record 
to indicate that he was not able to ambulate.  He saw no 
evidence that would indicate that the veteran's service 
connected problems would have materially contributed to or 
caused the veteran's demise.

The appellant contends that the veteran's death was due, in 
part, to his service-connected disabilities.  In essence she 
contends that the veteran's service connected disabilities 
hindered his escape from the burning mobile home.  The death 
certificate listed the cause of death as carbon monoxide 
poisoning.  A report from the Wayne County Sheriff's 
Department indicates that the veteran had a blood alcohol 
level of 260 which greatly diminished his chance of awakening 
early enough in the stage of the fire to survive.  The report 
did not attribute any other disability as a contributing 
factor to the cause of the veteran's death.  There is also no 
mention of the veteran's service connected disabilities in 
this report.  In addition, the VA physician's Memorandum 
dated December 2007 saw no evidence that would indicate that 
the veteran's service connected problems would have 
materially contributed to or caused the veteran's demise.

Although Mr. [redacted] indicated that the veteran's blood alcohol 
level was 180 and his service connected disabilities could 
have hindered him from exiting the home, the Sheriff's report 
noted that the other victim's blood alcohol level was 180 and 
the veteran's was 260.  In addition, the Sheriff's report 
makes no mention of the veteran's service connected 
disabilities.  The Board notes that the RO made several 
attempts to contact Mr. [redacted] in order to confirm his 
credentials, with no response; and there is no evidence that 
Mr. [redacted] has the necessary medical skills and training to 
offer opinions on medical questions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Therefore the Board finds the 
statements by Mr. [redacted] speculative in nature and of limited 
probative value.

There is no doubt of the sincerity of the appellant's beliefs 
and the Board empathizes with her loss; however, it must be 
emphasized that there is no medical evidence to support the 
contention that the veteran's death was in any way related to 
service.  As the appellant is not trained in the field of 
medicine, she is not competent to offer an opinion regarding 
any medical causation leading to the veteran's death.  
Espiritu, supra.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted after the appellant received 
her rating decision for her reopened claim for service 
connection for the cause of the veteran's death, thus making 
compliance with the timing requirements of 38 U.S.C.A. § 5103 
impossible. Since then, however, the content of the notices 
provided to the appellant fully complied with the 
requirements of that statute.  The appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of her claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

In March 2004 and February 2005 letters as well as 
supplemental statements of the case, the appellant was 
provided with notice of what evidence was needed for her 
claim, what VA would do, and what she should do.  The Board 
notes that, even though the correspondence requested a 
response within 30 days, they also expressly notified the 
appellant that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).  She was not given 
the specific notice required by Hupp, supra.  Nonetheless, 
the March 2004 Board decision and remand contained 
information concerning the disabilities for which service 
connection was in effect at the time of the veteran's death.  
In addition, the appellant testified at a Travel Board 
hearing concerning the veteran's service connected 
disabilities, so the appellant had actual knowledge of those 
disabilities. Moreover, she specifically argued that the 
veteran's service-connected disabilities played a role in 
causing the veteran's death.

The Board acknowledges that the appellant was not provided 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide the specific notice required by Dingess is harmless 
in this instance because the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death is denied.  Matters concerning the disability 
and the effective date of an award do not arise here.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, appropriate VA medical 
opinions were obtained.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records that could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the appellant.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


